Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.	 Claims 1-20 are presented for the examination.
                                                 Double Patenting
 3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided theconflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). 4. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of cooopending .
 Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements which are a first set of event information of the first plurality of sets of event information is associated with a first event of the first plurality of events; and the first set of event information is indicative of: a first entity, of the first plurality of entities, associated with the first event; and a second entity, of the second plurality of entities, associated with the first event; generating, based upon the first plurality of sets of event information, a first network profile associated with the first plurality of entities and the second plurality of entities, wherein the first network profile is indicative of one or more first sets of event metrics associated with the first entity and one or more entities comprising the second entity, wherein: the second plurality of entities comprises the one or more entities; and a first set of event metrics of the one or more first sets of event metrics corresponds to a measure of events associated with the first entity and the second entity; generating, based upon the first network profile, a first plurality of representations associated with the first plurality of entities; identifying a coalition network associated with fraudulent activity. The difference between claims 1, 13, 17 of the copending application and this case is generating, based upon the first network profile, a second plurality of representations associated with the  the internet resource-side plurality of entities; identifying a first plurality of clusters in the first plurality of representations, wherein a first cluster of the first plurality of clusters corresponds to a first set of representations of the first plurality of representations; identifying a second plurality of clusters in the second plurality of representations, wherein a second cluster of the second plurality of clusters corresponds to a second set of representations of the second plurality of representations.
Allowable Subject Matter
5.	Claims 1-20 allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
                                  /LECHI TRUONG/                                                 Primary Examiner, Art Unit 2194